IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                            No. 93-1841




AMERICAN EAGLE INSURANCE COMPANY
AND MARTINAIRE, INC.,
                                            Plaintiffs-Appellants,

                               versus

UNITED TECHNOLOGIES CORPORATION
AND PRATT & WHITNEY-CANADA, LTD., ETC.,

                                            Defendants-Appellees.




          Appeal from the United States District Court
               for the Northern District of Texas




                    ON PETITIONS FOR REHEARING

                         (April 19, 1995)

BEFORE WIENER, EMILIO M. GARZA and BENAVIDES, CIRCUIT JUDGES.

BENAVIDES, CIRCUIT JUDGE:

     It is ordered that the petition of appellants for rehearing

filed in the above case is denied.      However, finding merit in the

petition for rehearing filed by appellee Pratt & Whitney-Canada,

Ltd. ("Pratt & Whitney"), said appellee's petition for rehearing is

granted to the extent and for the reasons set forth herein.

Otherwise, our original panel decision and the language contained

therein is left undisturbed.

                                -1-
     In our original panel opinion we affirmed a summary judgment

granted by the district court in favor of the defendants/appellees,

United     Technologies   and   Pratt   &    Whitney,   except    as     to

appellants/plaintiffs' alleged cause of action against Pratt &

Whitney for a breach of implied warranty brought under the Texas

Deceptive Trade Practices Act.        As to such claim, we determined

that we could not gauge the effectiveness of appellees' written

disclaimer because the summary judgment evidence was not developed

sufficiently to allow either this court or the district court to

make a decision on the merits of appellees' disclaimer contention.

Believing that the entire document containing the disclaimer was

not before us, we declared, "we are not in a position to evaluate

whether the disclaimer is conspicuous as a matter of law."

            Pratt & Whitney's petition for rehearing specifically

points out that not only one entire document, but two entire

documents were properly before the district court as summary

judgment proof, each of which contained disclaimers of implied

warranties made by Pratt & Whitney upon the initial sale and upon

the delivery of the airplane engine to the first purchaser, Cessna

Aircraft    Company.      Convinced   that   the   record   is   in    fact

sufficiently developed for this court to make a decision on the

merits of Pratt & Whitney's disclaimer defense, we withdraw that

part of our original opinion that declared the record insufficient

for our determination of the issue.

     Indeed, the summary judgment evidence before the district

court and in the record on appeal, does contain an original three-


                                  -2-
page Sales Contract between Pratt & Whitney and Cessna Aircraft

Company.   Additionally, the record contains an Engine and Parts

Service Policy that was delivered upon the sale of the engine

relating to allowances for an adjustment for engine parts which

might suffer failure in service.       Each of the two documents

contains in bold print the following provision:

     d)    Exclusive Warranties and Remedies

           The foregoing warranties are exclusive and are
           given and accepted in lieu of (i) any and all
           other    warranties,    express   or   implied,
           including without limitation the implied
           warranties of merchantability and fitness for
           a particular purpose: and (ii) any obligation,
           liability, right, claim or remedy in contract
           or tort, whether or not arising from Seller's
           negligence, actual or imputed. The remedies
           of the Buyer shall be limited to those
           provided herein to the exclusion of any and
           all   other    remedies    including,   without
           limitation,    incidental    or   consequential
           damages.    No agreement varying or extending
           the foregoing warranties, remedies or this
           limitation will be binding upon the Seller
           unless in writing, signed by a duly authorized
           officer of Seller.

We have reviewed in their entirety both the Sales Contract and the

Engine and Parts Service Policy and agree with Pratt & Whitney's

contention that the bold faced disclaimer of warranty under the

bold faced capitalized "EXCLUSIVE WARRANTIES AND REMEDIES" is

"attention-calling" and in no way "semi-concealed or obscured". We

conclude that each disclaimer as set forth in bold print in the two

documents is such that attention can reasonably be expected to be

called to the disclaimers contained therein, and that they are

conspicuous under Texas law.     See Cate v. Dover Corp., 790 S.W.2d
559, 560 (Tx. 1990); Texas Business & Commerce Code, § 1.201.

                                -3-
     Because the disclaimers are conspicuous, they are sufficient

to disclaim any implied warranty under the DTPA.              We find that the

trial court     did   not   err   in   dismissing     the   appellants'   claim

pursuant   to   Pratt   &   Whitney's        motion   for   summary   judgment.

Accordingly, Pratt & Whitney's motion for rehearing is GRANTED and

the summary judgment granted by the district court is in all

respects AFFIRMED.




                                       -4-